

Exhibit 10.1
EVALUATION AGREEMENT


This Evaluation Agreement (the “Agreement”) is made by and between [***]
(“[***]”), and Accelr8 Technology Corporation, a corporation having its address
at 7000 North Broadway, Building 3-307, Denver, Colorado 80221 (“Accelr8”),
effective as of 14 June, 2010 (“Effective Date”), as follows:
 
WHEREAS:
 
 
A.  
[***] is engaged in the business of discovering, developing, manufacturing,
marketing and selling diagnostic products;

 
B.  
Accelr8 is engaged in the business of discovering, validating and developing
quantitative bacterial  diagnostics systems that can be used directly by
healthcare professionals;

 
C.  
In reliance upon that skill, knowledge and experience, the parties wish to
perform an Evaluation of how reproducibly Accelr8’s materials and technology can
determine the identification, quantitation, and antibiotic resistance testing of
bacterial pathogens for the purpose of evaluating the potential of a future
business collaboration between the parties using Accelr8’s clinical assay
technology;

 
D.  
Both parties also wish to ensure, and each party agrees, that any confidential
information disclosed by one to the other, now or in the future, should be
subject to the restrictions on disclosure and use contained in this Agreement.

 
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
set forth in this Evaluation Agreement, the parties agree as follows:


1.           Definitions.


 
“Data” means the results of the Evaluation, including but not limited to interim
and final written Evaluation reports.

 
 

 
“Evaluation” means the evaluation more fully described in the Evaluation Plan.



 
“Evaluation Plan” means the written description of the Evaluation attached
hereto as Exhibit A and incorporated herein.



 
“Company Materials” means the materials and sequences thereof (either in
numerical or alpha arrangement or a combination thereof) or technology
specifically described in Exhibit B,  together with (i) any part, progeny,
mutant or hybrid thereof, (ii) any nucleic acid or other genetic material
derived therefrom, (iii) any vector particles derived therefrom, and any
progeny, derivatives or modifications of any such vector particles, (iv) any
copy, complement or transcription or expression product thereof, (v) any
combination of any of the foregoing with other substances (other than [***]
Materials), (vi) any related biological material and associated know-how and
data that Accelr8 provides to [***].

 
Page 1 of 10
 
[***]Confidential Treatment Requested
 
 
 

--------------------------------------------------------------------------------

 

 
 
“Principal Investigator” means [***] for [***].



 
“Publication” means any public presentation or publication regarding the
Evaluation or the Data.



2.           Evaluation.  [***] wishes to perform the Evaluation as more fully
described in the Evaluation Plan.  In conducting the Evaluation, the parties
will take the following actions:


(a)           Principal Investigators.  The Evaluation shall be performed under
the direction of the Principal Investigator.
 
(b)           Company Materials. Accler8 shall provide sufficient quantities of
Company Materials to [***] to enable performance of the Evaluation solely for
[***]’ use in the Evaluation and not for any other purpose, nor may [***] take,
send or allow Company Materials received to be provided to any third party,
without obtaining Accler8’s prior written approval.  Upon termination or
expiration of this Agreement, or upon written request, [***] shall destroy any
unconsumed Company Materials and any progeny, portions or derivatives thereof
remaining in its possession.


(c)           Data.  The parties shall freely share with each other all Data
generated in the course of the Evaluation.  In addition, each party shall, upon
reasonable request of the other party from time to time during the course of the
Evaluation, provide the requesting party a written summary of the results of the
providing party’s Evaluation activities to date.  In addition, if mutually
agreed upon, each party shall provide the other with a final written report of
the results of its performance of the Evaluation within ten (10) business days
after the conclusion or termination of the Evaluation.


(e)           Expenses.  [***] agrees to pay Accler8 a total of [***] for
Accelr8’s commitment to costs and expenses associated with the performance of
its obligations hereunder payable within fifteen (15) business days of the
Effective Date.


3.           Ownership and Use of Materials and Data.


(a)           Company Materials.  Accler8 shall solely own all right, title and
interest in and to the Company Materials.  [***] shall use the Company Materials
solely for purposes of carrying out the Evaluation, and shall not take, send or
otherwise provide the Company Materials to any third party without Accelr8’s
prior written approval.


(c)           Data.  Neither party may disclose the Data to any third party
without the other party’s prior written approval.


4.           Confidentiality, Non-Use Obligations and Data Privacy.


(a)           Confidential Information.  During the course of the Evaluation,
[***] and Accler8 may each disclose confidential and/or proprietary information,
including but not limited to each party’s proprietary materials and
technologies, economic information, business or research strategies, trade
secrets and material embodiments thereof (each party’s “Confidential
Information”), to the other solely for the purpose of carrying out the
Evaluation.
 
Page 2 of 10
 
[***]Confidential Treatment Requested
 
 
 

--------------------------------------------------------------------------------

 


(b)           Confidentiality and Non-Use.  For a period of seven (7) years
following either the expiration or termination of this Agreement, the recipient
shall maintain the disclosing party’s Confidential Information in
confidence.  The recipient shall use the disclosing party’s Confidential
Information solely for its performance of the Evaluation, unless otherwise
mutually agreed in writing.


(c)           Exclusions.  The recipient’s obligations of confidentiality and
non-use shall not apply to any information that: (i) is shown by contemporaneous
documentation of the recipient to have been in its rightful possession prior to
receipt from the disclosing party; (ii) is or becomes, through no fault of the
recipient, publicly known; (iii) is furnished to the recipient by a third party
without breach of a duty to the disclosing party; (iv) is independently
developed by the recipient without access to the disclosing party’s Confidential
Information; or (v) such disclosure is required by applicable law, provided that
the disclosing party has received advance notice of the proposed disclosure by
the recipient.


(d)           No Receipt of Third Party Confidential Information.  Neither party
shall disclose to the other party any confidential information obtained from a
third party on a confidential basis unless the disclosing party has obtained
written permission from such third party to do so, or the information is in the
public domain.


(e)           Data Protection (Privacy).  Personal information including Accelr8
employee names, addresses, qualifications, relevant experience (clinical trial
or otherwise), financial information relating to, among other matters,
compensation and reimbursement payments, and other personal data may be
collected and processed for administrative purposes in connection with the
Evaluation.  The information is being collected to conduct the Evaluation and
will also be used for administrative purposes such as to process communications
or payments if any. The information will not be publicly published, publicly
attributed to Accelr8’s employees, or shared with or disclosed to any other
party except those directly involved with the [***] operations, or to such
parties involved in the technical administration and maintenance of any database
which will house the information.


Consent is sought to gather this personal information which will be processed in
the United States and other European Union (EU) and European Economic Area (EEA)
countries by [***].  It will be stored in either an automated or manual
database. The United States, like some other non-European Union locations,
provides a level of privacy protection that is not as stringent as that in the
European Union. Privacy and data protection laws and regulations vary from
country to country.


[***] will provide sufficient technical security and organizational measures to
protect the information against accidental or unlawful destruction or accidental
loss, alteration, unauthorized disclosure or access.


In order to review the data, to amend or correct it, to request to have the
information cleared from the database, or to have questions answered relating to
the information or to a database, you may contact [***] at
[***].IntegrityCompliance@[***].com or at the following [***] address:


Integrity & Compliance
[***]
[***]
Page 3 of 10
 
[***]Confidential Treatment Requested

 
 

--------------------------------------------------------------------------------

 


The information will be kept in accordance with the [***] Records and Retention
Policy for the requisite length of time and method of destruction.


By signing this agreement Accelr8 agrees that the information provided above
will be collected and processed. Accler8’s employees have the right, upon
reasonable notice; to obtain a complete extract of the information stored which
pertains to such Accelr8 employee and/or to request the correction and/or the
deletion of any such stored information without providing any reasons.


5.           Intellectual Property.


(a)           Internal Use License.  Subject to each party’s obligations, during
the term of the Evaluation each party shall have a co-exclusive, royalty-free
license, without the right to sublicense, to use the Data solely for the purpose
of negotiating a potential strategic or collaborative agreement between Accler8
and [***].  Nothing contained within this Agreement shall impose an obligation
to negotiate or enter into any future agreement.


(b)           No Implied Rights in Intellectual Property.  Except as expressly
set forth in Article 5(a) hereof, nothing herein shall be deemed to grant to
either [***] or Accler8 any rights under the other party’s patents, patent
applications, know-how (whether patentable or unpatentable) or other
intellectual property rights of the other party.  Accler8 may not use the Data,
or any information derived therefrom for any products or processes or for
profit-making or commercial purposes, including the filing of patent
applications relating to the Data, or their use, without [***]’ prior written
permission.


6.           Publications.  Neither [***] nor Company shall make any Publication
without providing the text of the proposed Publication to the other party at
least sixty (60) days prior to submission thereof to a publisher or any third
party and obtaining the written consent of the other to such Publication in the
form provided to it.  In the case of an oral presentation, the term “text” will
refer to an abstract setting forth all material information to be covered by the
oral presentation.  Within this period, at [***]’ request, the Publication shall
be delayed for a maximum of ninety (90) days from initial disclosure in order to
protect the potential patentability of any Invention described therein.  In no
event shall either party disclose any Confidential Information of the other
party in any Publication.  The parties shall, in any Publication, consider joint
authorship and acknowledge the contributions and publications of the other as
scientifically appropriate.


7.           Representations and Warranties.  Each party represents and warrants
to the other party as follows:


(a)           Such party has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  The execution,
delivery and performance by such party of this Agreement has been duly and
validly authorized, and no additional authorization or consent is required in
connection with the execution, delivery and performance by such party of this
Agreement.
 
Page 4 of 10
 
[***]Confidential Treatment Requested
 
 
 
 

--------------------------------------------------------------------------------

 


(b)           This Agreement has been duly executed and delivered by such party
and constitutes a valid and legally binding obligation of such party,
enforceable in accordance with its terms.


(c)           Such party shall use all Company Materials received from the other
party in compliance with all applicable laws and regulations, including, where
applicable, those relating to the treatment of laboratory animals and NIH
guidelines pertaining to biological materials, and shall not use any such
Company Materials in humans. Such party represents and warrants that it shall
perform the Evaluation with reasonable due care and in conformity with current
generally accepted standards and procedures, and that it is the responsibility
of its management to establish appropriate quality assurance, quality controls
and review procedures.  Such party also represents and warrants that it complies
with, and, in performing its duties under this Agreement it shall comply in all
material respects with Good Laboratory Practices (GLPs), and all other
applicable laws, codes, regulations, rules, decrees, orders and the like of any
applicable governmental authority.


8.           Limited Warranty.  Acceler8 warrants and represents that (i) it
owns and/or has the right to transfer to [***], Company Materials and perform as
provided under this Agreement, and (ii) as of the Effective Date the Company
Materials are not, to the best of its knowledge, the subject of any pending,
imminent, or threatened litigation or dispute.   Unless otherwise set forth in
this Agreement, COMPANY MATERIALS ARE PROVIDED WITHOUT WARRANTY OF ANY SORT,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY.  IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR LOSS OF PROFITS, LOSS OF USE, OR ANY OTHER
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.


9.           Notices. Routine notices of conditions or situations affecting the
Evaluation will be given in writing between the Principal Investigators of each
party.  All other notices will be given in writing and delivered by mail or
facsimile to the parties as follows:


To [***]:                                                      To Company:


[***]                                                      Accelr8 Technology
Corporation
[***]                                                      7000 North Broadway,
Building 3-307
[***]                                                      Denver, Colorado
80221


Attention: [***]                                  Attention: David Howson




10.           Indemnification.  To the fullest extent permitted by applicable
law, each party shall indemnify the other party and such other party’s
directors, officers, employees, agents and representatives from and against any
and all demands, claims, losses, liabilities, damages, costs, and expenses
whatsoever (including, without limitation, reasonable fees and disbursements of
counsel), sustained or incurred under this Agreement by an indemnified party if
and to the extent resulting from any action or omission of the indemnifying
party or any of its officers, employees, agents or representatives.
 
Page 5 of 10
 
[***]Confidential Treatment Requested
 

 
 
 

--------------------------------------------------------------------------------

 
(a) Procedure.  The indemnified party shall promptly notify the indemnifying
party of any claim or suit giving rise to its obligations hereunder and permit
the indemnifying party to assume sole direction and control of the defense of
the claim (including the reasonable selection of counsel) with the right to
reasonably settle such action in its sole discretion, provided that such
settlement does not impose any material obligation on the indemnified party
(including compromising its intellectual property rights) or any admission of
fault of the indemnified party.  The indemnified party will reasonably cooperate
as requested, at the expense of the indemnifying party, in the defense of the
action.


11.           Term; Termination.  The term of this Agreement (the “Term”) shall
begin on the Effective Date and end on October 30, 2010 unless extended by
mutual written consent.  Either party may terminate this Agreement upon thirty
(30) days prior written notice to the other party.  Upon termination or
expiration of this Agreement, unless otherwise mutually agreed, both parties
shall destroy all Data, except that each party may retain one (1) copy of the
Data in its legal archives for the sole purpose of monitoring its obligations
hereunder.  Each recipient shall, at the providing/disclosing party’s option,
either return or destroy any of the other party’s Confidential Information
remaining in its possession.


12.           Survival.  The provisions of Articles 3, 4, 5, 6, 8 and 10 shall
survive termination or expiration of this Agreement.


13.           Independent Contractors; Use of Names.  The parties shall perform
this Agreement in the capacity of independent contractors.  Neither party, nor
their respective employees, consultants or representatives, shall be considered
employees, partners, or agents of the other party.  Neither party may make any
representations or commitments on the other party’s behalf, nor use the other
party’s name or trademarks in any public disclosure, without the named party’s
prior written consent.  Accler8 shall comply with all instructions given by
[***] employees while on [***]’ premises, shall wear a [***] visitor’s badge
above the waist and in plain sight at all times while working within the limits
of [***] facilities, and shall promptly report any missing badges to [***].


14.           Corporate Citizenship.  [***] gives preference to third parties
who share its societal and environmental values, as set forth in the [***]’s
Corporate Citizenship Third Party Code
(http://www.corporatecitizenship.[***].com/downloads/business-conduct/[***]_TP_Code.pdf)
and incorporated by reference.  Accordingly, Accler8 represents and warrants
that this Agreement will be performed in material compliance with all applicable
laws and regulations, including without limitation, laws and regulation relating
to health, safety and the environment, fair labor practices and unlawful
discrimination.


15.           Assignment.  This Agreement may not be assigned or transferred
without the prior written consent of both parties, which consent shall not be
unreasonably withheld; provided, however, [***] may freely assign this Agreement
to any person or entity who acquires all or substantially all of its business or
assets (or of the business division or product line of such party to which the
Evaluation primarily relates).
 
Page 6 of 10
 
[***]Confidential Treatment Requested
 
 
 
 

--------------------------------------------------------------------------------

 


16.           Waiver and Severability.  No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver.  No waiver shall be binding unless executed in writing by the party
making the waiver.  This Agreement shall be interpreted as a whole and neither
for or against either party, in accordance with their common meaning, but taking
into account the nature of the project to be rendered and the standards and
responsibilities of the parties as professionals rendering those project
activities as herein specified.  In the event of a conflict between the
provisions in the body of this Agreement and any Exhibits, the terms in the body
of this Agreement shall control.  The terms of this Agreement are severable, and
if any term of this Agreement is determined to be invalid or unenforceable under
any controlling body of law, such invalidity or non-enforceability shall not in
any way affect the validity or enforceability of the remaining terms or the
validity or enforceability of those terms in any jurisdiction where they are
valid and enforceable.  The parties desire the terms herein to be valid and
enforced to the maximum extent not prohibited by law, regulation or court order
in a given jurisdiction and as such, any invalid or unenforceable terms will be
reformed by the parties to effectuate the intent of the parties as evidenced on
the Effective Date.


17.           Smoke Free Policy.   [***] has adopted a smoke-free policy to
provide a healthier environment for employees and visitors.  The policy provides
that smoking is not permitted at any time on or at any [***] U.S. site and
applies to all companies, subcontractors and agents visiting or providing
services on or at [***] U.S. premises (“Smoke Free Policy”).  Each party shall
ensure that its employees, subcontractors, agents and representatives observe
the Smoke Free Policy at all times while on or at [***]’ U.S. premises.  Failure
to comply with the Smoke Free Policy may result in the offending individual(s)
being directed to leave the premises.


16.           Entire Agreement; Amendment.  This Agreement is the entire
agreement of the parties relating to the subject matter hereof.  It may not be
amended or modified except in a writing signed by both [***] and Company.


17.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with the laws of the State of [***] without regard to its choice
of law principles.


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 
Page 17of 10
 
[***]Confidential Treatment Requested
 
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
multiple counterparts by their duly authorized representatives.


[***]
[***]
 
By:  _________________________________
Authorized Representative
Name: ________________________________
 
Title:   ________________________________
 
Date: ________________________________
 
ACCELR8 TECHNOLOGY CORPORATION
 
 
By:     ________________________________
           Authorized Representative
Name: ________________________________
 
Title:   ________________________________
 
Date:   ________________________________

 
 
 
Page  of 10
 
[***]Confidential Treatment Requested


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Evaluation Plan


Quantitative bacterial detection


[***] is interested in the performance and accuracy of bacterial and fungal
detection from clinical specimens against microbiological culture methods.


Based on ongoing clinical research studies that Accelr8 has initiated, [***]
will evaluate the results of the BACcel system in identifying the type and
quantity of bacterial pathogens in these specimens.


Evaluate the range of specimens the BACcel system can utilize including, but not
limited to, [***].


Antibiotic ResistanceResistance Phenotype Testing


The BACcel system has the capability to evaluate a range of antibiotic compound
to determine pathogen resistance (or susceptibility). Based on ongoing clinical
research studies that Accelr8 has initiated, [***] will evaluate the results of
the BACcel system in determining resistance phenotypes.




Platform (Hardware/Software/Disposable) Investigation


Accelr8 has developed prototype instrumentation, disposables and software to
enable the analysis, identification and preparation of clinical specimens
towards determining bacterial content and resistance phenotypes. [***] will
evaluate the system components towards establishing a target product profile and
development plan for a diagnostic system.
 
Page 9 of 10
 
[***]Confidential Treatment Requested





 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Company Materials


·  
Genomic DNA or lysed pathogens from a range of organisms covering [***].

·  
Proprietary technology for the BACcel platform.

 
 
 
Page 10 of 10
 
[***]Confidential Treatment Requested


